


    
Exhibit 10.3


Volcano Corporation
Amended and Restated 2005 Equity Compensation Plan
2012 Long Term Incentive Plan
Adopted: February 27, 2012


1.Purpose. The Volcano Corporation 2012 Long Term Incentive Plan (the “LTIP”),
established under the Volcano Corporation Amended and Restated 2005 Equity
Compensation Plan (the “2005 Plan”), is intended to provide equity incentive
compensation to individuals who make a significant contribution to the
performance of Volcano Corporation (the “Company”). The objectives of the LTIP
are to: (a) provide additional motivation to our Designated Participants to
focus on long-term corporate performance, (b) provide additional retention
incentive for Designated Participants, and (c) further align the interests of
the Designated Participants with those of our stockholders.


2.Definitions.
Defined terms not explicitly defined in the LTIP but defined in the 2005 Plan
will have the same definitions as in the 2005 Plan.
(a)“Actual Award” means the number of shares of Common Stock credited to a
Designated Participant under the LTIP during a Performance Period based on
achievement of applicable Performance Goals and Other Performance Goals.


(b)“Certification Date” means the date on which the Committee certifies whether
the Performance Goals have been met and whether any reductions in the Maximum
Awards should be made on account of the degree of achievement of the Other
Performance Goals. Absent extraordinary circumstances that delay the
finalization of the Company's audited financial statements for fiscal year 2012
beyond March 15, 2013, the Certification Date will be no later than March 15,
2013.


(c)“Committee” means a committee of one or more members of the Board appointed
by the Board pursuant to the 2005 Plan; provided, however, that for purposes of
administering the 2005 Plan with respect to Designated Participants who are or
may be deemed “covered employees” (as defined for purposes of Section 162(m) of
the Code), the “Committee” will be composed of two or more members of the Board,
each of whom is an “outside director” for purposes of Section 162(m) of the
Code.


(d)“Designated Participant” means a key Employee of the Company or an Affiliate
who is designated by the Committee in writing to participate in the LTIP.


(e)“Maximum Award” means the maximum number of shares of Common Stock that may
be credited to a Designated Participant under the LTIP in respect of a specified
Performance Period if the applicable Performance Goals are achieved at the
levels set by the Committee during the applicable Performance Period and if the
Designated Participant renders Continuous Service to the Company or an Affiliate
during the entire Performance Period and through the Certification Date.


(f)“Other Performance Goal” means a Performance Goal established by the
Committee that is not an expressly enumerated Performance Goal established
pursuant to Sections 13(mm) and 13(nn) of the 2005 Plan and/or that is not
calculated in a manner that would allow for deductibility under Section 162(m)
of the Code.


(g)“Performance Goal” means a performance goal established by the Committee
pursuant to Sections 13(mm) and 13(nn) of the 2005 Plan and that is calculated
in a manner that would allow for deductibility under Section 162(m) of the Code.






--------------------------------------------------------------------------------




(h)“Performance Period” means the period of time selected by the Committee over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Designated Participant's right to an Actual Award. At
the discretion of the Committee, a Performance Period may be divided into
shorter periods over which the attainment of one or more Performance Goals will
be measured.


(i)“Target Award” means the target number of shares of Common Stock determined
by the Committee and set forth in the applicable Stock Award Agreement. The
Maximum Award is equal to 150% of the Target Award.


3.How Awards Are Earned Under the LTIP.


(a)General LTIP Description. The LTIP provides the opportunity for certain key
Employees to earn shares of Common Stock based on the performance of the
Company. In general, the Committee will select certain key Employees to
participate in the LTIP at the beginning of a Performance Period. Upon selection
to participate in the LTIP, each Designated Participant will be granted a
Maximum Award equal to the number of shares of Common Stock that may be earned
as an Actual Award by the Designated Participant if: (i) specified levels of
applicable Performance Goals are achieved during the Performance Period, (ii)
the Committee does not reduce the Maximum Award on account of the degree of
achievement of applicable Other Performance Goals and/or other factors, and
(iii) the Designated Participant continues to render Continuous Service to the
Company or any other Affiliate during the entire Performance Period, through the
Certification Date and through any subsequent additional vesting period. If the
Committee does reduce the Maximum Award on account of the degree of achievement
of applicable Other Performance Goals and/or other factors, the Designated
Participant will be eligible to earn only a portion (or none) of the shares of
Common Stock subject to the Maximum Award. If the specified level of achievement
of the Performance Goals is not achieved during the Performance Period, the
Designated Participant will not earn any shares of Common Stock under the LTIP.


(b)Maximum Award; Actual Award. The maximum number of shares of Common Stock
that a Designated Participant may earn as an Actual Award will in no event
exceed the Maximum Award. The methodology for establishing the Maximum Award and
determining the Actual Award will be approved by the Committee. As required by
Section 6(c)(i) of the 2005 Plan and in accordance with Section 162(m) of the
Code, the maximum number of shares of Common Stock covered by a Maximum Award
that may be granted to a Designated Participant in any calendar year will not
exceed 1,600,000 shares (subject to adjustment as provided in Section 9(a) of
the 2005 Plan).


(c)Designated Participants. Each key Employee of the Company or any other
Affiliate who is designated by the Committee in writing for participation in the
LTIP for a particular Performance Period will be eligible for a Maximum Award
with respect to such Performance Period. The Committee will determine, in its
sole discretion, as to whether an individual is a Designated Participant and
such determination will be binding and conclusive on all persons. No Employee
has any right (i) to be a Designated Participant in the LTIP, (ii) to continue
as a Designated Participant, or (iii) to be granted a Maximum Award or to earn
an Actual Award under the LTIP. The Company is not obligated to give uniform
treatment (e.g., number of shares of Common Stock subject to Maximum Awards) to
Employees or Designated Participants under the LTIP. Participation in the LTIP
as to a particular Performance Period does not convey any right to participate
in the LTIP as to any other Performance Period.


(d)Performance Goals and Other Performance Goals. The Committee will determine,
in its sole discretion, the Performance Goals for a particular Performance
Period and Other Performance Goals, if applicable, and their relative weights.
The Committee also may establish, in its sole discretion, Performance Goals and
Other Performance Goals for annual, quarterly or other periods within the
applicable Performance Period. The Performance Goals and Other Performance Goals
for a Performance Period or for shorter periods within a Performance Period are
not required to be identical to the Performance Goals and Other Performance
Goals for any other Performance Period or shorter period within a Performance
Period. The Committee may establish Performance Goals and Other Performance
Goals for the Company that differ from those established for one or more other
Participating Companies and may establish different Performance Goals and Other
Performance Goals for each Designated Participant or for groups of Designated
Participants. In addition, the Committee reserves the discretion to reduce the
Actual Award for reasons




--------------------------------------------------------------------------------




other than failure to achieve the Other Performance Goals.


4.Other LTIP Provisions.


(a)Distribution of Actual Awards. Assessment of actual performance,
determination of Actual Awards and the distribution of shares of Common Stock in
respect of Actual Awards will be subject to: (i) the Committee's certification
in writing that the applicable Performance Goals and other terms of the LTIP
have been met; (ii) the Committee's determination as to the appropriate
reductions, if any, in the amounts of the Maximum Awards in arriving at the
amounts of the Actual Awards, based on the levels of achievement of applicable
Other Performance Goals or other factors; and (iii) the completion of any
subsequent additional vesting period. Unless the written Stock Award Agreement
covering an Actual Award provides otherwise, shares of Common Stock that are
credited to a Designated Participant as an Actual Award will generally be
distributed to the Designated Participant (or the Designated Participant's heirs
in the case of the Designated Participant's death) not later than March 15 of
the year following the lapsing of the substantial risk of forfeiture, to ensure
compliance with the short term deferral rule of Code Section 409A.
Notwithstanding the foregoing, if the Company has provided a Designated
Participant with a plan or program by which to defer distribution of such shares
of Common Stock and the Designated Participant has made an effective election to
defer such distribution under such plan or program, such shares will be
distributed to the Designated Participant (or the Designated Participant's heirs
in the case of the Designated Participant's death) in accordance with such
election. The Company may, but is not required to, withhold shares of Common
Stock otherwise deliverable to the Designated Participant in satisfaction of any
federal, state or local tax withholding obligation relating to the delivery of
shares of Common Stock under the Actual Award, but the number of shares of
Common Stock so withheld will not exceed the amount necessary to satisfy the
Company's required tax withholding obligations using the minimum statutory
withholding rates for federal, state, local and foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income.


(b)Employment and Termination. To earn shares of Common Stock in respect of an
Actual Award under the LTIP, a Designated Participant must render Continuous
Service during the entire Performance Period, through the Certification Date and
for any subsequent additional vesting period, except as otherwise provided under
the terms of the applicable Stock Award Agreement.


(c)No Employment or Service Rights. Nothing in the LTIP or any instrument
executed or Stock Award granted pursuant to the LTIP will (i) confer upon any
Employee or Designated Participant any right to continue to be retained in the
employ or service of the Company or any other Affiliate, (ii) change the at-will
employment relationship between the Company or any other Affiliate and an
Employee or Designated Participant, or (iii) interfere with the right of the
Company or any other Affiliate to discharge any Employee, Designated Participant
or other person at any time, with or without cause, and with or without advance
notice.


(d)Administration. The Committee will be responsible for all decisions and
recommendations regarding LTIP administration and retains final authority
regarding all aspects of LTIP administration, the resolution of any disputes,
and application of the LTIP in any respect to a Designated Participant. All
determinations and interpretations made by the Committee in good faith will not
be subject to review by any person and will be final, binding and conclusive on
all persons. The Committee may, without notice, amend, suspend or terminate the
LTIP; provided, however, that no such action may adversely affect any then
outstanding Stock Award unless (i) expressly provided by the Committee; and (ii)
with the consent of the Designated Participant, unless such action is necessary
to comply with any applicable law, regulation or rule.


(e)Stockholder Rights. Stock Awards granted under the LTIP are “restricted stock
units,” and as a result, no Designated Participant will be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Common Stock subject to a Maximum Award (including, without limitation, the
right to receive dividends) unless and until such Designated Participant has
received an Actual Award under the LTIP, has vested in the shares subject to the
Actual Award, and has received delivery of such shares of Common Stock.


(f)Recovery. Any amounts paid under the LTIP will be subject to recoupment in
accordance with




--------------------------------------------------------------------------------




any clawback policy that the Company is required to adopt pursuant to the
listing standards of any national securities exchange or association on which
the Company's securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law. No recovery of compensation under such a clawback policy will be an event
giving rise to a right to resign for “good reason” or “constructive termination”
(or similar term) under any plan of or agreement with the Company.


(g)Validity. If any provision of the LTIP is held invalid, void, or
unenforceable, the same will not affect, in any respect whatsoever, the validity
of any other provision of the LTIP.


(h)Governing Plan Document. The LTIP is subject to all the provisions of the
2005 Plan and is further subject to all interpretations, amendments, rules and
regulations that may from time to time be promulgated and adopted by the
Committee, the Board or the Company pursuant to the 2005 Plan. In the event of
any conflict between the provisions of this LTIP and those of the 2005 Plan, the
provisions of the 2005 Plan will control unless necessary for compliance with
Section 162(m) of the Code.






